Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My very best friend
Washington June 29 1806

My health continues to mend rappidly and the prospect of soon rejoining you and my little darlings supports my spirits and enables me to bear the dreadful stroke that has befallen me with more fortitude than otherwise I fear I should have done—
I can safely assure you that this misfortune was not caused by any imprudence on my part Dr. Weems is satisfied that the Child had been subject to violent convulsions sometime before he died and had he lived the probability is that he woud have been all his life subject to fitts. Much as I suffer for the loss of this lovely Infant I could not desire it life upon terms so painful—
I am in the greatest anxiety to hear from you. Two days have passed over the accustomed time and I feel a degree of terror lest some sickness or accident should have prevented your writing Oh my best beloved friend should any thing have happen’d to you or the Children I do not think I could live over it. my spirits are very weak and my frame more so. They tell me it is fortunate I have no child to Nurse—
John Randolph has challenged T. M. Randolph for his speech in the house which was supposed to be made up and they are to fight shortly Mthe P. has made such arrangements as to be able to quit Washington as soon as the duel takes place We learn this from Mr. & Mrs. Mad. therefore you may rely on the truth of it.
A horrid circumstance took place here yesterday Mr. Mason sometime ago whipped one of his negroes whom he had the greatest confidence in the man swore to be revenged and before day break yesterday morning when the family were all asleep at their house on the Island which you know to be of wood laid fire at each end of the roof of a sort of wide passage which forms the Centre of the building and comunicates with each wing the Centre and one of the wings were entirely consumed and the whole family would have been destroyed had the wretch not been betrayed by one of the Women Servants. he was immediately secured by the Constables his hands tied and put into a Boat to be convey’d to Prison he however threw himself overboard and was drown’d before any assistance could be obtain’d. His body was found late in the evening—
Adieu my best friend Mr. & Mrs. Cranch have been to see me she looks very well and tells me Mrs. T. B. Adams expects to be confined every day I most sincerely wish she may be more fortunate than I have been Caroline will accompany  Boston and I shall take the opportunity  with Dr. May or Mr. Winne who I understand are going shortly Kiss my lovely boy a hundred times for me and remember me to all the family and believe every thing that is tender and affection from her whose delight is to sign herself your grateful and sincerely attached Wife
L. C. Adams